Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 21-29 and 32-40 in the reply filed on 12/01/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
 Claims 30-31 are withdrawn in this action.

Note that: claims 24-28 and 39 are dependent on canceled claims 1 and claim 13. Therefore, they are treated as canceled claims and withdrawn in this action.
Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 21 and 32 are objected to because of the following informalities: 
Claim 21:
Line 3, “an antenna” and “the antenna” should be changed to “an antenna unit” and “the antenna unit” to provide proper antecedent basis for the claim.

Claim 32, line 6, “a the slot” should be changed to “a slot”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-22, 29, 33-34 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Lafleur et al. (US 20160204519).
Regarding claims 21-22 and 29, Smith discloses in Figures 1-2, an apparatus, comprising: 
a metal carrier (1, 10);
an antenna (2a) in a groove (see Fig. 2), 
wherein the antenna (2a) comprises a feeding structure (8, Fig. 1) in a groove and a radiation patch (4) in the groove, the feeding structure (8) feeds the radiation patch, and the radiation patch (4) is grounded (7); and
the groove in the metal carrier (1, 10), wherein the antenna unit is disposed in the groove; wherein the groove is located at an edge of the metal carrier;
wherein: both the radiation patch (4) and the feeding structure (8) are non-centrosymmetric structures.
Regarding claim 33, as applied to claim 21, Lafleur discloses 1-2, wherein the antenna unit (2a) further comprises a first dielectric substrate (5), the first dielectric substrate (5) is disposed in the groove, and the radiation patch (4) and the feeding structure (8) are disposed on the first dielectric substrate (5).
Regarding claim 34 as applied to claim 33, Lafleur discloses in Figures 1-2, wherein the antenna unit further (2a) comprises:
a first ground cable (7), wherein a first end of the first ground cable (7) is connected to the radiation patch (4), a second end of the first ground cable is connected to a metal ground cable disposed on the first dielectric substrate (5), and the radiation patch (4) is grounded through metal ground cable (7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafleur et al. in view of Mei et al (US 7,443,347).
Regarding claim 23, Lafleur discloses every feature of claimed invention as expressly recited in claim 1, except for a slot between the feeding structure and the radiation patch, and the feeding structure performs coupling feeding on the radiation patch through the slot. However, such difference is not patentable. Coupling slot between feeding structure and radiating patch is well known in the art. One of such examples is the teaching of Mei, in Figure 1, a slot (18) between the feeding structure (14) and the radiation patch (12), the feeding structure (14) performs coupling feeding on the radiation patch 
Regarding claim 35, Lafleur discloses every feature of claimed invention as expressly recited in claim 34, except for wherein: the first ground cable is disposed on a first side of the radiation patch, and the feeding structure is disposed on a second side of the radiation patch different from the first side of the radiation patch. However, such difference is not patentable. It would have been obvious to one having ordinary skill in the art before the time the invention was made to shift the feeding structure to a second side of the radiating element, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 38, Lafleur discloses every feature of claimed invention as expressly recited in claim 33, except for a second dielectric substrate on the metal carrier; and the first dielectric substrate and the second dielectric substrate on the metal carrier are an integrated structure. However, such difference is not patentable. It is well known in the art that the antenna unit can be used with a second dielectric substrate for improving antenna gain. Therefore, to employ having the second dielectric substrate as claimed invention would have been obvious to person skill in the art.
Claims 36-37 and 40 is rejected under 35 U.S.C. 103 as being unpatentable over Lafleur et al. in view of Nashikawa et al (US 5146232).
Regarding claim 36, Lafleur discloses ever feature of claimed invention as expressly recited in claim 34, except for
a second ground cable, wherein first and second ground cables are symmetrically disposed on two sides of the radiation patch, and are separately connected to the metal ground cable of the dielectric substrate, the feeding structure is an axisymmetric structure, and a symmetry axis of the feeding structure is the same as a symmetry axis of the first and second ground cables.

Regarding claim 37, as applied to claim 33, the combination of Lafleur and Nashikawa discloses 
a second ground pin (30) disposed on at least one side of the radiation patch, wherein a first end of the second ground pin is connected to the radiation patch, a second end of the second ground pin is connected to the metal carrier, the second ground pin is perpendicular to a surface of the first dielectric substrate, the surface of the first dielectric substrate is parallel to the bottom surface of the groove, and the radiation patch is grounded through the metal carrier. The combination does not disclose wherein: the radiation patch is located on a lower surface of the first dielectric substrate. However, such difference is not patentable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to  shift the radiation patch to a lower surface of the dielectric, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 40, Nashikawa discloses in Figure 1, a second ground pin (30) disposed on a side of the radiation patch (28), wherein a first end of the second ground pin is connected to the radiation patch, a second end of the second ground pin is connected to the metal carrier (20), the second ground .
Allowable Subject Matter
10.	Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845